Case: 15-11088      Document: 00513564392         Page: 1    Date Filed: 06/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-11088
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 24, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

OCTAVIA JEROME THOMAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:15-CR-10-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Octavia Jerome
Thomas has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Thomas has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11088    Document: 00513564392     Page: 2   Date Filed: 06/24/2016


                                 No. 15-11088

concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review.
      However, our review of the record reveals two clerical errors that require
remand.    First, the written order of revocation incorrectly indicates that
Thomas “admitted as true some of the allegations contained in [the motion to
revoke] and not true as to one of the allegations.” In fact, Thomas admitted all
of the allegations in the motion to revoke. Second, the district court did not
complete a statement of reasons form reflecting in writing its grounds for
imposing a sentence that exceeded Thomas’s policy statement range.
See United States v. Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009);
18 U.S.C. § 3553(c)(2).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. We REMAND to the district court for
correction of the noted clerical errors pursuant to Federal Rule of Criminal
Procedure 36.




                                       2